Citation Nr: 0401899	
Decision Date: 01/16/04    Archive Date: 01/28/04

DOCKET NO.  94-00 019	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to an increased evaluation for bipolar disorder, 
currently evaluated as 30 percent disabling.


REPRESENTATION

Appellant represented by:	Puerto Rico Public Advocate 
for Veterans Affairs


ATTORNEY FOR THE BOARD

T. Francesca Craft, Associate Counsel


INTRODUCTION

The veteran served on active duty from March 1977 to March 
1979.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 1992 rating decision by 
the Department of Veterans Affairs (VA) regional office (RO) 
in San Juan, Puerto Rico.  The Board initially reviewed this 
appeal in August 1995, at which time, the Board remanded to 
the RO for further evidentiary development.  In January 1998, 
the Board remanded the matter, again, for further evidentiary 
development.  Review of the record indicates that the 
requested development has been completed.


FINDINGS OF FACT

1.  The veteran has been adequately notified of all pertinent 
laws and regulations and of the evidence necessary to 
establish his claim; all reasonable development necessary for 
the disposition of the instant case has been completed.

2.  The new regulations referable to the evaluation of 
bipolar disorder are more favorable to the veteran. 

3.  Prior to May 19, 2003, the veteran had a considerable 
degree of social and industrial or occupational impairment 
with reduced reliability and productivity due to disturbances 
of motivation and mood manifested by depressed mood, anxiety, 
and flattened affect.

4.  Prior to May 19, 2003, the veteran did not have 
occupational and social impairment, with deficiencies in most 
areas, such as work, school, family relations, judgment, 
thinking, or mood, due to such symptoms as: obsessional 
rituals which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance or hygiene; inability to establish and 
maintain effective relationships.  

5.  Currently, the veteran has occupational and social 
impairment, with deficiencies in most areas, such as work, 
school, family relations, judgment, thinking, or mood, due to 
such symptoms as:  speech intermittently illogical, obscure, 
or irrelevant, impaired impulse control, neglect of personal 
appearance or hygiene, and difficulty in adapting to 
stressful circumstances.  

6.  Currently, the veteran's service connected bipolar 
disorder is not manifested by total occupational and social 
impairment due to such symptoms as gross impairment of 
thought processes or communication, persistent delusions or 
hallucinations, grossly inappropriate behavior, persistent 
danger to self or others, disorientation to time or place, 
and memory loss for names of close relatives, own occupation, 
or own name.  


CONCLUSIONS OF LAW

1.  Prior to May 19, 2003, the criteria for a disability 
evaluation of 50 percent, but not higher, for bipolar 
disorder have been met. 38 U.S.C.A. §§ 1155, 5107 (West 
2002); 38 C.F.R. §§ 3.102, 4.132, Diagnostic Code 9206 
(effective prior to November 7, 1996) 4.130, Diagnostic Code 
9432 (2003). 

2.  The criteria for a disability evaluation of 70 percent, 
but not higher, for bipolar disorder have been met from May 
19, 2003. 38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 
3.102, 4.130, Diagnostic Code 9432 (2003). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As a preliminary matter, the Board notes that when the 
veteran initiated his claim seeking an increased evaluation 
for bipolar disorder, pertinent law and regulations required 
that VA determine whether the claims were well grounded.  
Only if they were, could VA then assist the veteran in the 
development of pertinent facts and adjudicate the merits of 
the claims.  38 U.S.C.A. § 5107 (West 1991);  Morton v. West, 
12 Vet. App. 477, 485 (1999).  During the pendency of this 
appeal, Congress eliminated the well-grounded-claim 
requirement and enacted substantial additions and revisions 
to the law governing VA's duty to assist claimants in the 
development of their claims.  Veterans Claims Assistance Act 
of 2000, Pub. L. No. 106-475, 114 Stat. 2096 (2000) (codified 
at 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002)) 
(essentially overruling Morton).  

The Veterans Claims Assistance Act of 2000 (VCAA) mandates 
that VA make reasonable efforts to assist a claimant in 
obtaining evidence necessary to substantiate a claim for a 
benefit, but does not require VA to provide assistance if no 
reasonable possibility exists that such assistance would aid 
in substantiating the claim.  The assistance provided shall 
include obtaining medical records from all sources identified 
by the veteran, including VA, other Federal agencies, and 
private facilities and health-care providers.  VA must also 
provide a medical examination or obtain a medical opinion 
when such an examination or opinion is necessary to make a 
decision on the claim.  VA shall treat an examination or 
opinion as being necessary to make a decision if the evidence 
of record, taking into consideration all information and lay 
or medical evidence (including statements of the claimant), 
contains competent evidence that the claimant has a current 
disability, or persistent or recurrent symptoms of 
disability, and indicates that the disability or symptoms may 
be associated with the claimant' s active military, naval, or 
air service, but does not contain sufficient medical evidence 
for VA to make a decision on the claim. 

Following a detailed review of the claims folder, the Board 
finds that the RO has fulfilled or surpassed the requirements 
of the VCAA in this matter. The Board concludes that the RO 
has either complied with, or gone beyond, the provisions of 
the VCAA.  There is no indication of outstanding Federal 
Government records or other records that have been identified 
by the claimant.  In addition, the RO has obtained all 
pertinent records from VA and private medical care providers.

The RO has provided the veteran with several VA examinations.  
The veteran was apprised of the requirements of the VCAA in 
the August 2003 Supplemental Statement of the Case.  There is 
no indication that there is any evidence that could 
substantiate his claim that has not been obtained.  
Accordingly, while the RO has not sent notice describing how 
the tasks of developing the record are allocated, it has gone 
beyond this requirement by actually obtaining all the 
evidence.  In light of all of these considerations, the Board 
finds that it is not prejudicial to the veteran to proceed to 
adjudicate the claim on the current record.  Bernard v. 
Brown, 4 Vet. App. 384 (1993).

Disability ratings are based on schedular requirements that 
reflect the average impairment of earning capacity occasioned 
by the current level of disability.  Separate diagnostic 
codes identify the various disabilities.  38 U.S.C.A. § 1155; 
38 C.F.R. §4.1.  To determine the current level of 
impairment, the disability must be evaluated in the context 
of the entire recorded history, including service medical 
records.  38 C.F.R. § 4.2.  The determination of whether an 
increased evaluation is warranted is based on review of the 
entire evidence of record and the application of all 
pertinent regulations.  See Schafrath v. Derwinski, 1 Vet. 
App. 589 (1991).  Once the evidence is assembled, the 
Secretary is responsible for determining whether the 
preponderance of the evidence is against the claim.  See 
Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).  If so, the 
claim is denied; if the evidence is in support of the claim, 
it is allowed.  Id.  

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.   
See Francisco v. Brown, 7 Vet. App. 55, 59 (1994).  The Board 
notes that the veteran is not entitled to a "staging" of 
ratings based on separate periods based on the facts found 
during the appeal period because the present claim is not 
based on an initial assignment of a rating disability. See 
Fenderson v. West, 12 Vet. App. 119 (1999).

When a question arises as to which of two evaluations shall 
be applied, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating, otherwise the lower rating will be 
assigned. 38 C.F.R. §§ 4.3, 4.7 (2003).

When after careful consideration of all procurable and 
assembled data, a reasonable doubt arises regarding the 
degree of disability, such doubt will be resolved in favor of 
the claimant.  38 C.F.R. § 4.3 (2003).  

The Board notes that effective November 7, 1996, during the 
pendency of this claim, the Schedule was amended with regard 
to rating bipolar disorder.  Diagnostic Code 9411, 38 C.F.R. 
§ 4.132.  Because the veteran's claim was filed before the 
regulatory change occurred, he is entitled to application of 
the version most favorable to him.  See  Karnas v. Derwinski, 
1 Vet. App. 308, 311 (1991).  In the instant case, the RO 
provided the veteran notice of the revised regulations in its 
September 1997 and August 2003 Supplemental Statement(s) of 
the Case.  The RO further advised the veteran that he was 
entitled to application of the version of the regulations 
most favorable to him.  Thus, the Board finds that it may 
proceed with a decision on the merits of the veteran's claim, 
with consideration of both the pre-1996 and revised 
regulations, without prejudice to the veteran.  See Bernard v 
Brown, 4 Vet. App. 384, 393-394 (1993).

Under the old criteria, 38 C.F.R. § 4.132 Diagnostic Code 
9206 effective prior to November 7, 1996), a 100 percent 
evaluation is warranted when there are active psychotic 
manifestations of such extent, severity, depth, persistence 
or bizarreness, as to produce total social and industrial 
inadaptability.  With lesser symptomatology, such as to 
produce severe impairment of social and industrial 
adaptability, a 70 percent evaluation is warranted.  When 
there is considerable impairment of social and industrial 
adaptability, a 50 percent evaluation is assigned.  Definite 
impairment of social and industrial adaptability warrants a 
30 percent evaluation.  A 10 percent evaluation is indicated 
with mild impairment of social and industrial capacity.  When 
psychosis is in full remission, a noncompensable evaluation 
is appropriate. 

Under the revised criteria, 38 C.F.R. § 4.130, Diagnostic 
Code 9411 (effective November 7, 1996), 100 percent 
evaluation is provided where there is total occupational and 
social impairment, due to such symptoms as: gross impairment 
in thought processes or communication; persistent delusions 
or hallucinations; grossly inappropriate behavior; persistent 
danger of hurting self or others; intermittent inability to 
perform activities of daily living (including maintenance of 
minimal personal hygiene); disorientation to time or place; 
memory loss for names of close relatives, own occupation, or 
own name.

A 70 percent evaluation is provided where there is 
occupational and social impairment, with deficiencies in most 
areas, such as work, school, family relations, judgment, 
thinking, or mood, due to such symptoms as: suicidal 
ideation; obsessional rituals which interfere with routine 
activities; speech intermittently illogical, obscure, or 
irrelevant; near-continuous panic or depression affecting the 
ability to function independently, appropriately and 
effectively; impaired impulse control (such as unprovoked 
irritability with periods of violence); spatial 
disorientation; neglect of personal appearance or hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a worklike setting); inability to establish and 
maintain effective relationships.    

A 50 percent evaluation is provided where there is 
occupational and social impairment with reduced reliability 
and productivity due to such symptoms as: flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short- and long-term memory 
(e.g., retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships.

A 30 percent evaluation is provided where there is 
occupational and social impairment with occasional decrease 
in work efficiency and intermittent periods of inability to 
perform occupational tasks (although generally functioning 
satisfactorily, with routine behavior, self-care, and 
conversation normal), due to such symptoms as: depressed 
mood, anxiety, suspiciousness, panic attacks (weekly or less 
often), chronic sleep impairment, mild memory loss (such as 
forgetting names, directions, recent events).  

F.J.B., M.D. treated the veteran on a fee basis from 1980 to 
1993.  The veteran's mental status examinations did not 
indicate irregularities from 1990 onward, except the 
veteran's affect was found to be inappropriate in June 1991 
and records indicate the veteran began having "deliriums of 
grandeur and religious" in November 1992 and was 
hospitalized in December.  The veteran was reportedly in 
partial remission in May 1993.  Examination at that time 
showed no deliriums or hallucinations.  The veteran was 
somewhat depressed with little insight of himself.  He was 
resistant to follow medication.

The veteran underwent a VA compensation and pension mental 
disorders examination (C&P exam) in August 1992.  Only the 
hospital record was available for review.  He reported he was 
unemployed.  His present complaints were forgetfulness, 
anxiety, and destructive behavior.  He reported that at times 
he hears his name called.  The veteran was alert and oriented 
times three.  His mood was depressed, anxious, and tense.  
Affect was blunted.  Concentration was fair and attention was 
fair.  Speech was clear, coherent, and soft.  He was not 
hallucinating.  He was neither suicidal nor homicidal.  
Insight and judgment were poor and he exhibited good impulse 
control.  Current and past GAF (Global Assessment of 
Functioning Scale) scores were 50.

VA records show the veteran was hospitalized for a period of 
approximately 29 days beginning in mid December 1992.  At the 
time of admission, the veteran's wife reported that her 
husband had been under some pressure at his job for several 
days and he had been saying that he was God and continuously 
speaking in a loud voice.  He was not sleeping and he was 
agitated, restless, without an appetite, and hypersexual.  
Examination indicated the veteran was in constant motion.  He 
displayed no tics or tremors.  He was illogical with 
grandiose and mystical delusions.  He stated he was God and 
unafraid of dying.  He was oriented in all spheres.  He was 
not considered suicidal or homicidal.  Mood was euphoric.  
Affect was expansive and inappropriate.  Judgment and insight 
were poor.  His thinking was concrete.  At the time of 
discharge, the veteran was alert and oriented in all spheres, 
in full contact with reality.  He was not delusional.  Speech 
was normal and he gave no indication that he was a danger to 
himself or others.  Mood was euthymic.  Present GAF was 40; 
past GAF was 70.

The veteran testified in a personal hearing at the RO in May 
1993.  His testimony indicates as follows:  

The veteran likes to stay home and does not feel like 
engaging in any activity with his wife or children.  
(Transcript (T.) at pp. 4-5)  He has grown distant from his 
relatives and does not talk to his neighbors.  He has a lot 
of absences from work because of his condition and does not 
get along well with his coworkers or supervisor.  (T. at p. 
5)  Sometimes he does not feel like living anymore; he does 
not care either way.  His main psychiatric symptom is 
anxiety.  (T. at p. 7)

The veteran underwent a VA C&P exam in September 1995.  The 
veteran reported some difficulty at work and with his family, 
but has been able to maintain both.  Examination revealed the 
veteran was adequately dressed and groomed.  He was alert 
times three.  Mood was somewhat anxious and depressed.  
Affect was constricted.  The veteran was somewhat upset and 
angry.  Attention, concentration, and memory were good.  
Speech was clear and coherent.  He was not hallucinating, 
suicidal, or homicidal.  Insight and judgment were fair.  He 
exhibited good impulse control.  The diagnosis was manic 
disorder, slightly depressed-on active treatment, mild.  GAF 
was 80.  The examining physician opined that the veteran's 
service connected psychiatric disorder interferes mildly with 
the veteran's ability to establish or maintain relationships, 
as well as his reduction in initiative, efficiency, 
flexibility, and reliability.  The examiner referenced a 
social and industrial field survey report, the veteran's 
stability with adequate treatment, and his work history.

VA outpatient records indicate a social and industrial field 
survey was done without notice to the veteran and without 
review of the veteran's records or claims folder.  As part of 
the survey, Dr. L.E., from the veteran's employer was 
interviewed; he reported that the veteran was not homicidal 
or suicidal, and showed no signs of behavioral problems.  One 
of the veteran's neighbor's was also interviewed.  The 
neighbor reported the veteran had good behavior in the 
community and socialized with neighbors without behavioral 
problems.  The veteran made routine visits to a VA medical 
facility from 1995 to 1999.  Mental status examinations 
showed few remarkable findings during the period.  However, 
in January 1997, the veteran reported mood swings, anxiety, 
and insomnia. Mental status examination revealed restricted 
effect and fair judgment and insight.  In February, the 
veteran admitted feeling persecuted and feeling jealous of 
his wife, although he admitted she does not give him reason 
to be jealous.  In August, the veteran reported that his wife 
had thrown him out three times, but then looks for him and 
brings him back home.  In December, the veteran also 
indicated that his wife obtained a protection order against 
him.  He stated that he has not hurt his wife or threatened 
her.  The veteran was stable on current medications in April 
1999.  

The veteran underwent a VA C&P exam in May 2002.  The 
examiner noted he thoroughly reviewed the claims folder and 
available medical records before examining the veteran.  
There was no evidence of manic symptoms in the medical record 
progress notes and the veteran had been stable of his manic 
symptomatology during the last year.  The veteran reported 
persistent feelings of jealousy toward his wife without 
justification.  He also indicated he becomes verbally 
aggressive toward her.  The veteran stated he has been 
working at the same job since 1983 in maintenance.  He 
reported moderate stressful situation at work due to his 
supervisor's requirements, but he is able to comply with his 
duties and maintain adequate interpersonal relationships with 
his coworkers and supervisor.  The veteran reported feeling 
anxious, tense, and irritable in the last year with 
occasional feelings of sadness with loss of energy.  He did 
not report racing thoughts, pressure of speech, severe 
insomnia, or feelings of euphoria, engaging in pleasure 
activities without considering the consequences.  He did not 
report being more active sexually or being more proactive 
than usual.

Mental status examination indicated the veteran was 
appropriately dressed with adequate hygiene.  He was 
cooperative and spontaneous with good eye contact.  He was 
fully alert, aware of the interview situation, and in contact 
with reality.  The examination was negative for evidence of 
psychomotor agitation or retardation, tics, tremors, and 
involuntary movements.  Thought process was coherent and 
logical.  There was no looseness of association, flight of 
ideas, or pressure of speech.  There was no evidence of 
delusions or hallucinations.  The veteran had no phobias or 
suicidal ideas.  Mood was depressed and affect was broad and 
appropriate.  The veteran was oriented in all spheres.  
Memory was intact in all events.  Abstraction capacity was 
normal and judgment was good.  Insight was adequate.  The 
veteran was aware of his illness and the need to take lithium 
on a regular basis to maintain his stability.  Diagnosis was 
bipolar disorder, stabilized with medication, at present not 
psychotic and not manic.  Current GAF was 60.  The examining 
physician opined there was no evidence in the clinical 
history or the mental status examination of persistent manic 
and depressive symptoms that interfered with the veteran's 
capacity to perform his job or to establish adequate 
interpersonal relationships.

VA inpatient records reveal the veteran was admitted to San 
Juan VA Medical Center (VAMC) in May 2003 for treatment of 
bipolar disorder.  He presented with his wife after one week 
of episodes of spending excessive amounts of money, 
hyperactivity, pressured speech and being more talkative than 
usual, inflated self-esteem and grandiosity ideation, 
decreased need for sleep, racing thoughts, distractibility, 
and increased goal directed activity.  The day before 
admission during the morning hours, the veteran was found in 
front of a neighbor's house crying and asking for help.  The 
veteran's wife reported that the veteran's symptomatology had 
manifested since his mother was admitted to an intensive care 
unit in critical condition.  While being admitted, the 
veteran behaved inappropriately with his doctor and made 
inappropriate remarks on various subjects. 

Mental status examination at admission indicated the 
veteran's grooming and hygiene were fair.  He was 
uncooperative, but made good eye contact.  There was 
psychomotor agitation.  There were no tics or abnormal 
movements.  Speech was spontaneous with increased volume and 
production, pressured, and fluent.  Mood was described as 
"well."  Affect was labile.  There was no suicidal ideation 
or homicidal ideas, planning, or death wishes.  The veteran 
displayed grandeur delusions.  The examination was negative 
for auditory or visual hallucinations, or illusions.  Thought 
process was coherent and goal directed, and at times, 
relevant.  Racing thoughts were present.  The veteran was 
alert and oriented times three.  Recent and remote memory was 
intact; concentration and attention were poor.  Insight and 
judgment were poor.  The GAF was 30.

Upon discharge the veteran's grooming had improved to 
"good."  Affect was appropriate.  Thought process was 
logical, coherent, and relevant.  The veteran was negative 
for delusions.  Attention and concentration had improved to 
"good."  Insight and judgment had improved to "fair."  The 
GAF was 55.

Review of the record indicates the veteran's bipolar disorder 
warrants an increased evaluation to 50 percent prior to May 
19, 2003, and a 70 percent evaluation effective May 19, 2003.  
As noted earlier, the Schedule was amended with regard to 
rating bipolar disorder.  Diagnostic Code 9432, 38 C.F.R. § 
4.130.  Because the veteran's claim was filed before the 
regulatory change occurred, the Board must undertake a three-
part analysis: 1) Determine whether the intervening change is 
more favorable to the veteran, which may require application 
of each version of the regulations to the facts of the case; 
2) If the amendment is more favorable, application of that 
provision to rate the disability for the periods from and 
after the effective date of the regulatory change; 3) 
Application of the prior regulation to rate the veteran's 
disability for periods preceding the effective date of the 
regulatory change.  Thus, in making its determination the 
Board has carefully considered all evidence of record in 
light of the applicable regulations and in the Board's view, 
the new criteria are more favorable to the veteran than the 
old.  See Karnas, supra.  In this regard, the Board notes 
under the new criteria, the veteran must manifest very 
specific symptomatology to meet higher rating criteria, but 
under the old criteria an overall assessment of functioning 
is made, which is somewhat subjective in nature.  Although 
the veteran does not exhibit numerous symptoms for a 50 
percent evaluation under the new criteria, his current GAF 
score is more compatible with a 50 percent evaluation.  
However, under the old criteria,  moderate symptoms, as they 
are reflected in the veteran's bipolar disorder disability, 
are more compatible with a 30 percent evaluation or definite 
impairment, not considerable impairment, which represents a 
30 percent evaluation. 

In making this determination, the Board noted a number of GAF 
scores between 1992 and 2002.  GAF is a scale reflecting the 
"psychological, social, and occupational functioning on a 
hypothetical continuum of mental health-illness." Diagnostic 
Criteria from DSM-IV 32 (4th ed. 1994).   The veteran's GAF 
score fluctuated between a low of 40 in August 1992 and a 
high of 80 in September 1995, with a current GAF of 60.  A 
GAF score of 51 to 60 indicates moderate symptoms (e.g., flat 
affect and circumstantial speech, occasional panic attacks or 
moderate difficulty in social, occupational, or school 
functioning (e.g., no friends, unable to keep a job).  
Comparison of the  DSM-IV description of symptoms reflected 
by a GAF score of 60 with the revised criteria indicates a 
50-percent level of disability is most comparable.  

The veteran's predominant symptom appears to be near 
continuous depression.  However, the evidence does not show 
that the mood disturbance interferes with the veteran's 
ability to function independently, appropriately, and 
effectively, as the criteria for a 70 percent evaluation 
require until he was hospitalized on May 19, 2003.  Symptoms, 
such as, circumstantial, circumlocutory or stereotyped 
speech, impairment of long and short-term memory, panic 
disorders, difficulty in understanding complex commands, and 
impaired abstract thinking, were not evident in the veteran's 
recent or remote exams prior to his May 2003 inpatient 
treatment.  Judgment and insight were good or adequate in the 
most recent exams.  Although the veteran does not exhibit 
most of the symptomatology, the Board is of the opinion that 
the positive evidence of the May 2002 GAF score, his near 
continuous depression, and flattened affect are sufficient to 
place the positive and negative evidence of an increased 
evaluation in relative equipoise.  Accordingly, the veteran 
is entitled to reasonable doubt.  38 U.S.C.A. § 5107 (2002).

The Board observes that the record shows substantially lower 
GAF scores prior to the May 2002 VA C&P exam.  The veteran's 
GAF score of 40 indicates "some impairment in reality 
testing or communication OR major impairment in several 
areas, such as work or school, family relations, judgment, 
thinking, or mood."  His GAF of 50 is defined as "Serious 
symptoms (e.g., suicidal ideation, severe obsessional 
rituals, frequent shoplifting) OR any serious impairment in 
social, occupational, or school functioning (e.g., no 
friends, unable to keep a job)." Richard v. Brown, 9 Vet. 
App. 266, 267 (1996).  But these scores are not 
representative of his current functioning.  The veteran's 
lowest GAF score (40) reflects what appeared to be a brief 
exacerbation of symptoms that resolved in a few months, as 
demonstrated by the diagnosis of a partial remission in May 
1993.  The veteran has kept the same job and maintained his 
family intact for many years now without evidence of severe 
impairment.  The record is negative for symptoms such as 
suicidal ideation, obsessional rituals which interfere with 
routine activities,  speech intermittently illogical, 
obscure, or irrelevant, impaired impulse control, spatial 
disorientation, neglect of personal appearance or hygiene, or 
difficulty in adapting to stressful circumstances, or 
inability to establish and maintain effective relationships.  
Symptomatology of the veteran's service connected bipolar 
disorder produced what is most appropriately evaluated as 
"considerable", rather than "severe" impairment of social 
and industrial adaptability.  For these reasons, the 
veteran's service connected bipolar disorder does not warrant 
a 70 percent evaluation prior to May 19, 2003.  Although the 
veteran testified of absenteeism and difficulty getting along 
with coworkers, there is no objective evidence supporting 
these assertions.  

Upon admission to the VAMC in May 2003, the veteran's GAF 
score had decreased to 30, indicating a marked deterioration 
in his condition.  A GAF score of 30 signifies, "Behavior is 
considerably influence by delusions or hallucinations or 
serious impairment in communication or judgment (e.g., 
sometimes incoherent, acts grossly inappropriately, suicidal 
preoccupation) or inability to function in almost all areas 
(e.g., stays in bed all day; no job, no home, or friends.)  
Diagnostic Criteria from DSM-IV 32 (4th ed. 1994).  The 
veteran's bipolar disorder manifested with several symptoms 
that fall under the criteria for a 70 percent evaluation, 
such as, speech intermittently illogical, obscure, or 
irrelevant, impaired impulse control, neglect of personal 
appearance or hygiene, and difficulty in adapting to 
stressful circumstances.  While his GAF score upon discharge 
was indicative of moderate symptoms, the severity of the 
veteran's symptoms' exacerbation appears sufficiently 
significant as to warrant reasonable doubt, which is resolved 
in the veteran's favor.  Accordingly, the Board finds that a 
70 percent evaluation for PTSD is warranted from May 19, 
2003.

The evidence in this matter does not indicate that the 
veteran's service connected bipolar disorder is manifested by 
total occupational and social impairment.  The evidence is 
negative for symptoms, such as gross impairment of thought 
processes or communication, persistent delusions or 
hallucinations, grossly inappropriate behavior, persistent 
danger to self or others, disorientation to time or place, 
and memory loss for names of close relatives, own occupation, 
or own name.  While the veteran's symptomatology does include 
a few or less of the criteria for a 100 percent evaluation, 
he does not appear to be totally unable to work or maintain a 
family life.  His inappropriate behavior and remarks do not 
appear significant enough to warrant a 100 percent 
evaluation; nor does his evident changes in appearance and 
hygiene. 

Finally, the Board cannot conclude that the disability 
picture as to the veteran's service connected bipolar 
disorder is so unusual or exceptional that it warrants a 100 
percent evaluation based on individual unemployability.  As 
noted, the report of the May 2002 VA examination discloses 
that the veteran had worked for the postal service in 
maintenance for 18 years.  There is nothing in subsequent 
inpatient records to establish that his employment has been 
terminated due to his bipolar disorder symptomatology, or has 
otherwise been negatively affected thereby.  Accordingly, the 
Board finds that a 100 percent evaluation for individual 
unemployability is not warranted.  38 C.F.R. § 4.16(a) 
(2003).  

Finally, the Board cannot conclude that the disability 
picture as to the veteran's service connected bipolar 
disorder is so unusual or exceptional, with such related 
factors as frequent hospitalization and marked interference 
with employment, as to prevent the use of the regular rating 
criteria.  38 C.F.R. § 3.321(b).  The record does not reflect 
any recent or frequent hospital care, or any interference in 
the veteran's employment is not beyond the average impairment 
of earning capacity contemplated by the regular schedular 
criteria.  Consequently, a higher rating on an extraschedular 
basis is not warranted.  In addition, as noted, the report of 
the May 2002 VA examination discloses that the veteran had 
worked for the postal service in maintenance for 18 years.  
Consequently, consideration of a total rating based on 
individual unemployability is not warranted. 38 C.F.R. 
§§ 3.340, 3.341, 4.16 (2003).









ORDER

Entitlement to a 50 percent evaluation for bipolar disorder 
is granted prior tosubject to the law and regulations 
governing the payment of monetary benefits.

Entitlement to a 70 percent evaluation for bipolar disorder 
is granted from May 19, 2003, subject to the law and 
regulations governing the payment of monetary benefits.


	                        
____________________________________________
	WAYNE M. BRAEUER
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



